Citation Nr: 9923260	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  94-18 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
chemical burn to the right side of neck, including scar with 
keloid formation, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel




INTRODUCTION

The veteran had active service from November 1975 to 
September 1982.

The appeal arises from a rating decision dated in October 
1993 in which the Regional Office (RO) denied an increased 
evaluation for the service-connected residuals of a chemical 
burn to the right side of neck, including scar with keloid 
formation.  The veteran subsequently perfected an appeal of 
that decision; and the Board of Veterans' Appeals (Board) 
remanded the case in March 1997.  

According to the Board's March 1997 remand, the veteran was 
represented by Disabled American Veterans.  However, the 
claims file includes a Department of Veterans Affairs (VA) 
Form 21-22 (Appointment of Veterans Service Organization As 
Claimant's Representative) appointing the American Legion as 
the veteran's representative in November 1997.  In an 
informal hearing presentation dated in April 1999, the 
American Legion argued that the change in representation was 
not proper because it was executed over 90 days after the 
case was certified to the Board for appellate review.  Review 
of the claims file discloses that the case was originally 
certified for appeal in September 1996 and again in February 
1999, after the remand was issued.  According to the 
provisions of 38 C.F.R. § 20.1304(a) (1998):  

An appellant and his or her 
representative, if any, will be granted a 
period of 90 days following the mailing 
of notice to them that an appeal has been 
certified to the Board for appellate 
review and that the appellate record has 
been transferred to the Board, or until 
the date the appellate decision is 
promulgated by the Board of Veterans' 
Appeals, whichever comes first, during 
which they may submit a request for a 
personal hearing, additional evidence, or 
a request for a change in representation.

Any such request or additional evidence 
must be submitted directly to the Board 
and not to the agency of original 
jurisdiction.

The date of mailing of the letter of 
notification will be presumed to be the 
same as the date of that letter for 
purposes of determining whether the 
request was timely made or the evidence 
was timely submitted. 

After reviewing the claims file, it does not appear that 
copies of any letters notifying the veteran that his case was 
being certified to the Board are of record.  In the absence 
of a letter notifying the veteran of the requirement to 
change a representative within 90 days of certification of 
the case to the Board for appellate review, the Board finds 
his change of representation in this case was timely.  Thus, 
the veteran's current representative is the American Legion.  


REMAND

In a VA Form 9 (Appeal to Board of Veterans' Appeals) 
received in April 1994, the veteran indicated that he wished 
to appear at a hearing before the Board at the RO.  However, 
a hearing was later canceled because the veteran was 
incarcerated at that time.  Since the case was remanded in 
March 1997, the veteran has informed the RO that he is no 
longer incarcerated.  The Board also notes that the veteran 
has appeared for VA examinations since the case was remanded 
in March 1997.  In a VA Form 1-646 (Statement of Accredited 
Representative in Appealed Case) dated in February 1999, the 
veteran's representative noted the veteran's earlier request 
for a Board hearing at the RO and essentially requested that 
the hearing be rescheduled 

as the veteran was no longer incarcerated.  Under the 
circumstances and in order to ensure due process, the case is 
REMANDED to the RO for the following action:

The RO should undertake all necessary 
action to properly schedule the veteran 
for a hearing before a member of the 
Board at the RO.

The case should then be returned to the Board.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action until notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

